DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The response submitted on February 11, 2021 has been entered in the above-identified application. Amendments to claims 1, 6, 9, 10, 11, 12, 13, 21, and 23 have been entered in the above-identified application. Claim 19 is canceled. Claims 1-18 and 20-26 are pending of which claims 1-18, 20, 21, and 23 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 9, 10, 12-18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Osae et al. (US 2005/0014901 A1).  
 	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or partially thermoplastic polymer or elastomer or a blend of two or more thermoplastic or partially thermoplastic polymers, a blend of two or more elastomers, and a blend of one or more elastomers with one or more thermoplastic or partially thermoplastic polymers.  As used here, the term partially thermoplastic refers to polymers, elastomers, or elastomer-containing polymers that have some degree of crosslinking in their structure. Preferred thermoplastic, partially thermoplastic, and substantially soluble polymers and elastomers and mixtures thereof include, but are not limited to, impact modifiers based on ethylene-propylene and ethylene-butylene in combination with styrene (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material and further of claim 18). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers (meeting the limitations of claims 2-6, 9, 10, and 12-14).  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound and meeting the limitations of claim 15). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion (meeting the limitations that the polymer component is substituted with carboxylic acid groups and specifically meeting the limitations of claims 7 and 17).  The selection of the acid monomer or oligomer or mixture thereof depends on the anticipated substrate bonding requirements and other effects imparted by the polymerizable acid employed. Maleic acid is known to enhance adhesion to difficult to bond substrates such as nylon.  In some cases, mixtures of acidic monomers and oligomers can be used to advantage when adhesion to a variety of substrates is required.  The precise selection and effects of the mixed acids is influenced by the other components in the formulation and the acceptable performance compromises for a given application. Various viscosity control agents such as organoclays, fumed silica or the like may be added in amounts ranging from about 0.1 to about 10 percent based on the system weight to control the viscosity of the adhesive. Any number of available and well-known catalyst combinations may be chosen to cause the polymerization and curing of the compositions of the instant invention.  Some of the terms used to describe the various components of the curing system (catalysts, initiators (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing, or touch transfer to, and thereafter fixed about an article onto which a polyolefinic plastic is to be over molded by injection molding). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic and meeting the limitations of claims 20, 21, and 23) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the 
	With regards to the Shore A hardness limitation, the Examiner takes the position that such a limitation is inherent in the polymers taught by Osae et al. given that the polymers taught by Osae et al. and that of the claimed invention are identical. All limitations of claims 1-7, 9, 10, 12-18, 20, 21, and 23 are either disclosed or inherent in the above reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 9, 10, 12-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1).  
 	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material and further of claim 18). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers (meeting the limitations of claims 2-6, 9, 10, and 12-14).  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound and meeting the limitations of claim 15). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion properties for particular substrates, reduced tendency to solvate sensitive plastic surfaces, including incompletely cured polyester resin surfaces, and improved flexibility or other mechanical properties. In order to promote adhesion to various substrates, including metallic substrates, the compositions may also contain from 0.01 to about 20 (meeting the limitations that the polymer component is substituted with carboxylic acid groups and specifically meeting the limitations of claims 7 and 17).  The selection of the acid monomer or oligomer or mixture thereof depends on the anticipated substrate bonding requirements and other effects imparted by the polymerizable acid employed. Maleic acid is known to enhance adhesion to difficult to bond substrates such as nylon.  In some cases, mixtures of acidic monomers and oligomers can be used to advantage when adhesion to a variety of substrates is required.  The precise selection and effects of the mixed acids is influenced by the other components in the formulation and the acceptable performance compromises for a given application. Various viscosity control agents such as organoclays, fumed silica or the like may be added in amounts ranging from about 0.1 to about 10 percent based on the system weight to control the viscosity of the adhesive. Any number of available and well-known catalyst combinations may be chosen to cause the polymerization and curing of the compositions of the instant invention.  Some of the terms used to describe the various components of the curing system (catalysts, initiators (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and adhesive bonding capabilities.  Such improvements include the attainment of higher tensile strength without sacrificing tensile elongation, and the capability to bond a variety of composite materials, including certain difficult to bond composites with or without preparation of the surface prior to bonding, as well as a variety of other (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic and meeting the limitations of claims 20, 21, and 23) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the cured casting was observed and recorded. (See Abstract and paragraphs 0003, 0026, 0028, 0029, 0038-0041, and 0050-0082). 
Osae et al. do not specifically teach that the curable composition is capable of being applied by spraying or screen printing, or touch transfer to, and thereafter fixed about an article onto which a polyolefinic plastic is to be over molded by injection molding. 


	5.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1) in view of Nishio et al. (US 5302653 A).  
	Osae et al. disclose an adhesive composition (equivalent to the curable primer composition of the claimed invention) for bonding and including a mixture of about 5 percent to about 75 percent by weight of a thermoplastic polymer, (equivalent to component (c) of the claimed invention) and about 20 percent to about 80 percent by weight of an alkyl acrylate or methacrylate monomer (equivalent to component (a) of the claimed invention).  The disclosed invention relates to a polymerizable vinyl adhesive composition that is useful for a variety of adhesive, coating, filling, repair and related applications. The preferred polymers are thermoplastic or partially thermoplastic polymers and elastomers and may be selected from a thermoplastic or partially thermoplastic polymer or elastomer or a blend of two or more thermoplastic or partially thermoplastic polymers, a blend of two or more elastomers, and a blend of one or more elastomers with one or more thermoplastic or partially thermoplastic polymers.  As used here, the term partially thermoplastic refers to polymers, elastomers, or elastomer-containing polymers that have some degree of crosslinking in their structure. Preferred thermoplastic, partially thermoplastic, and substantially soluble polymers and elastomers and mixtures thereof include, but are not limited to, impact modifiers based (equivalent to component (i) of the claimed invention and meeting the limitation that the polymer material comprises from about 10 to about 70 weight percent styrene based on the total weight of polymer material and further of claim 18). Other polymers that improve adhesion or other properties but do not impart toughness may be used to advantage in the inventive compositions.  Examples include polymers, copolymers and multi polymers of styrene. Low molecular weight, liquid reactive and unreactive elastomers and oligomers may also be used. Most preferred elastomers and polymers include styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-ethylene-propylene (SEP) (equivalent to component (ii) of the claimed invention) and styrene-ethylene-butadiene-styrene (SEBS) block copolymers (meeting the limitations of claims 2-6, 9, 10, and 12-14).  Preferred monomers are lower molecular weight C1-6 acrylate and methacrylate monomers (meeting the limitation that component (a) is a curable methacrylate compound and meeting the limitations of claim 15). More preferred monomers include methyl methacrylate and ethyl methacrylate. The most preferred monomer is methyl methacrylate.  Other higher molecular weight monofunctional or polyfunctional acrylate monomers and oligomers may be used in quantities of up to about 25 percent of the composition in order to crosslink the cured compositions or impart certain desirable application and performance characteristics such as reduced odor, improved wetting and adhesion properties for particular substrates, reduced tendency to solvate sensitive plastic surfaces, including incompletely cured polyester resin surfaces, and improved flexibility or other mechanical properties. In order to promote adhesion to various substrates, including metallic substrates, the compositions may also contain from 0.01 to about 20 percent, preferably from 0.1 to about 15 percent of a polymerizable organic acid monomer or oligomer.  These include vinyl reactive carboxylic acid monomers that are well known to those skilled in the art.  Preferred polymerizable carboxylic acid monomers are acrylic acid, methacrylic acid, maleic acid, fumaric acid and itaconic acid (meeting the limitations that the polymer component is substituted with carboxylic acid groups and specifically meeting the limitations of claims 7 and 17).  The selection of the acid monomer or oligomer or mixture thereof depends on the (equivalent to component (b) of the claimed invention), reducing agents, activators, promoters) are often used interchangeably. The adhesive compositions are characterized by their ability to polymerize in large masses or thick cross sections without forming voids, and their ability to cure with a tack-free surface or in thin films with low residual odor, especially when formulated to have a long open working time applications involving large parts or assemblies.  The compositions are also capable of curing in thick bonds or relatively large masses without exhibiting objectionable read-through or print-through on exposed cosmetic surfaces.  They further exhibit improved physical properties and adhesive bonding capabilities.  Such improvements include the attainment of higher tensile strength without sacrificing tensile elongation, and the capability to bond a variety of composite materials, including certain difficult to bond composites with or without preparation of the surface prior to bonding, as well as a variety of other materials alone or in combination. These compositions have been developed primarily to improve the properties of adhesives. The examples show that readily soluble or dispersible elastomers and resins were dissolved in methyl methacrylate (MMA) monomer in a jar or metal can on a laboratory roll mill to form stock solutions.  The proportions of polymer and monomer were selected to provide a convenient working viscosity to allow the addition and blending of successive formulation ingredients.  Typical solution concentrations in MMA of 15-35 percent by weight of polymer were (thus meeting the limitations that the curable composition is capable of being applied by spraying, screen printing). Final viscosity adjustments were made by adding with MMA monomer to reduce viscosity, or fumed silica or additional impact modifier to increase viscosity, as required. In order to simulate thick bond cure characteristics, test molds were prepared from adhesively bonded 0.25 inch thick polypropylene sheet (meeting the limitation that the composition was applied to a thermoplastic and meeting the limitations of claims 20, 21, and 23) to provide a rectangular cavity to form a test casting with dimensions of 8 inches (length) by 2 inches (width) by 1.5 inch (height). A mass of adhesive (approximately 500-600 grams, depending on specific gravity) was mixed and degassed as noted above and transferred to the test mold using a spatula to pack the mold and smooth the top exposed surface even with the top of the mold. The adhesive mass was allowed to cure, and the appearance and condition of the cured casting was observed and recorded. (See Abstract and paragraphs 0003, 0026, 0028, 0029, 0038-0041, and 0050-0082). 
Osae et al. do not specifically teach that the block A is substituted with maleic anhydride groups.
 However, Nishio et al. disclose a thermoplastic polymer composition which comprises an ethylene-propylene rubber, an ethylene copolymer, a propylene polymer (including an ethylene-propylene block copolymer) and talc, shows good processability on injection molding, can give a molded product having a good appearance, is excellent in the flexural modulus, tensile properties, surface hardness, impact resistance and adhesion of coating, and thus is suited for the production of injection-molded products such as automobile parts. The propylene polymer can be a copolymer with other unsaturated monomer such as maleic anhydride, methacrylic acid or trimethoxyvinylsilane which is introduced thereto by graft or random copolymerization.  
Accordingly, it would have been obvious to substitute maleic anhydride onto the block A of the polymer taught by Osae et al. given that Nishio et al. specifically each that use of polypropylene (equivalent to block A of the claimed invention) grafted with maleic anhydride can improve the surface hardness of the resulting composition. 

Response to Arguments
6.	The rejection of claims 1-18, 20, 21, and 23 for lack of clarity has been withdrawn in light the amendments made to claims 1, 6, 9, 10, 11, 12, 13, 21, and 23 and the arguments presented for claims 20. 
Applicant's arguments regarding the prior art rejections, filed on February 11, 2021, have been fully considered but they are not persuasive.
Applicants traverse the rejection of claims 1-7, 9, 10, 12-18, 20, 21, and 23 under 35 U.S.C. 102(a) (1) as being anticipated by Osae et al. (US 2005/0014901 A1), the rejection of claims 1-7, 9, 10, 12-18, 20, 21, and 23 under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1), and the rejection of claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Osae et al. (US 2005/0014901 A1) in view of Nishio et al. (US 5302653 A) and submit that Osae does not disclose a specific, discrete composition containing each and every one of the elements recited in pending Claim 1 and allege that the Office was compelled to pick and choose among the various components disclosed by Osae in order to find those recited in Claim 1 and then assemble them in order to produce a composition that resembles that of Applicants' claims. Applicants further argue that the Office has not identified any aspect of Osae that would motivate those of ordinary skill in the art to combine the disparate materials that the reference discloses in order to form a claimed composition and that Osae teaches that the disclosed adhesive compositions include a polyester resin or vinyl ester resin "essential" components (see e.g. Abstract; paragraph [0019],  [0026]), but the instant claims specify that the recited polymer material is 
First, the entire disclosure of a U.S. patent or a U.S. patent application publication can be relied on to reject the claims. Applicant cannot merely rely on the examples and argue that the reference did not teach others. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives. 
Second, the comprehensiveness of the elements listed by Osae et al. does not negate the fact that the claimed elements are specifically taught. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage the claimed arrangement or combination. If one of ordinary skill in the art is able to "at once envisage" the specific combination of elements in the curable composition, the curable composition is anticipated. The limited number of combinations of the elements taught by Osae et al. resulted in a finding that the reference sufficiently described "each of the various permutations” of the composition and therefore the reference "described" the claimed composition and the reference anticipated the claims.
Third, there is nothing in the claims to preclude the presence of a polyester resin or vinyl ester resin. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHEEBA AHMED/Primary Examiner, Art Unit 1787